Citation Nr: 1021656	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-00 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbosacral strain as 
secondary to service-connected left patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from May 1994 to September 
1997.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 
rating decision of the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board Remanded the appeal in September 2009.  

The Veteran requested a Travel Board hearing.  The requested 
hearing was scheduled for August 2009.  The Veteran did not 
appear for the scheduled hearing.  The Veteran is deemed to 
have withdrawn her request for a hearing before the Board.


FINDING OF FACT

Medical opinion establishes that the Veteran's service-
connected left patellofemoral syndrome does not cause and 
does not permanently aggravate the Veteran's low back 
disorder.


CONCLUSION OF LAW

Criteria for service connection for a low back disorder are 
not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she incurred the claimed low back 
disorder as a result of her service-connected left knee 
disability, or that the left knee disability permanently 
aggravates the low back disorder.  Before assessing the 
merits of the appeal, VA's duties to the claimant must be 
examined.  
VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

A.  Duty to notify

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

The Veteran submitted the claim in this case in June 2006.  
In August 2006, the RO issued a letter which advised the 
Veteran of the criteria for service connection for a low back 
disorder, including as aggravated by service.  The letter 
advised the Veteran of the types of evidence she might submit 
to support the claim.  In a May 2007 communication, the 
Veteran clarified that her claim for service connection for a 
low back disorder included a claim that service-connected 
left knee disability aggravated the severity of a low back 
disorder.  
In a September 2007 statement of the case (SOC), the RO set 
forth the law and regulations governing a finding of 
aggravation.  The Veteran thereafter, by a communication 
submitted in January 2008, which served as her substantive 
appeal, specifically identified the clinical entries which 
she alleged supported the claim for service connection on the 
basis of aggravation.  This communication establishes that 
the Veteran received and responded to the information 
supplied to her by the RO regarding service connection on the 
basis of aggravation by a service-connected disability.  This 
communication establishes that the Veteran understood the 
criteria for service connection as due to aggravation, even 
though that information was not included in the initial 
letter provided by VA.

In 2009, the Board Remanded the appeal.  The claim for 
service connection for a low back disorder, to include as 
aggravated by a service-connected left knee disorder, was 
thereafter readjudicated in April 2010.  VA thus cured the 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing a notification letter 
after the initial decision and readjudicating the claim and 
notifying claimant of such readjudication in the statement of 
the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006).  

The Board finds, as a matter of fact, that no defect in the 
timing or content of notice resulted in prejudice to the 
Veteran.  These appeals may be adjudicated without further 
notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records are associated with the claims file.  The 
Veteran has had several opportunities to indentify private 
clinical records, and has stated that there are no private 
clinical records.  The Veteran was afforded VA examination.  
The medical opinion rendered at the time of that examination 
was determined to be insufficient to address the Veteran's 
contentions, so additional VA medical opinions were obtained, 
including in 2009 and an addendum in February 2010.  VA 
clinical records dated through January 2010 have been 
associated with the claims file.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Claim for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  The Board notes that temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation" unless the 
underlying condition itself, as contrasted with mere 
symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307), 
and the Veteran presently has the same condition.  

The examiner who conducted VA examination in February 2007 
provided an opinion that the Veteran's service-connected left 
knee disability was not etiologically related to her current 
lumbar disorder.  

The Veteran submitted June 2006 VA outpatient VA physical 
therapy referral and treatment records which the Veteran 
contended appeared to suggest that the Veteran's service-
connected left knee disability caused an increase in the 
symptoms of lumbar pain as the result of gait impairment.  In 
particular, a June 2006 VA physical therapy note states that 
the referral to physical therapy for low back pain is a 
consult for a service-connected condition because the back 
pain is "secondary to gait shift due to knee injury:  
probably SI joint problem."  

The claim was Remanded by the Board in September 2009 for 
further development, to obtain an opinion as to the 
likelihood that the service-connected knee disability caused 
or aggravated a low back disorder.  The examiner who 
conducted VA examination discussed the Veteran's low back 
disorder, for which a diagnosis of moderate L5-S1 central to 
minimally left paracentral protrusion, slight disc bulge at 
L3-L4, small disc bulge L4-l5.  In the December 2006 VA 
examination report, the examiner opined that the Veteran's 
disc space narrowing at L5-S1 was not caused by or a result 
of her service-connected left knee disability, and was not 
permanently aggravated by the left knee disability.  The 
examiner noted that medical evidence and treatment records 
had been reviewed.  In the February 2010 VA examination 
report, the examiner explained that medical literature did 
not support a determination that the Veteran's knee 
disability could cause this type of injury to the spine.  The 
examiner noted that, by her own admission, the Veteran did 
not seek medical evaluation for her back disorder until about 
8 years after her service discharge, when the Veteran had 
worked at a physical job in a bakery. 

The 2010 medical opinion which directly addresses the 
Veteran's contention that a service-connected left knee 
disability caused or aggravated a low back disorder is 
unfavorable to the Veteran.  This later opinion is more 
persuasive than the physical therapy referral which indicates 
that low back pain may be secondary to gait shift.  In 
particular, the examiner who provided the 2010 opinion 
considered the Veteran's entire clinical history, not limited 
to her complaints immediately prior to the examination, and 
considered the findings of diagnostic examinations of the 
spine which disclose the disorder underlying the Veteran's 
complaints.  The examiner who provided the 2010 VA opinion 
provided a comprehensive physical examination of the Veteran, 
with particular attention to the Veteran's symptoms of a back 
disorder and the symptoms of knee disability.  The examiner's 
statement that medical literature was consulted also serves 
to make this opinion more persuasive than the statements in 
the 2006 physical therapy referral.  In addition, the Board 
notes that the examiner who conducted the 2010 VA examination 
had three additional years of clinical evidence to consider.  
This broader clinical basis makes the opinion more persuasive 
as well.

The Board sympathizes with the Veteran's contention, such as 
in her May 2007 substantive appeal, that the long-term 
effects of her left knee limp, at that time, must have 
affected her back.  The Veteran also contends that "[n]o 
physician can completely with 100% certainty rule-out that 
the disc protrusion was NOT caused by the left knee injury."  
(Emphasis in original.)  The examiner did not completely rule 
out the possibility, but, rather, opined that medical 
literature does not support such a relationship.  The medical 
opinion is competent to address the issue of etiology of the 
disc protrusion, while the Veteran, as a lay person, is 
competent to describe the left knee limp, but is not 
competent to assign an etiology for her back disorder.  

The examiner did not indicate that gait changes due to the 
Veteran's left knee disability could not cause temporary 
increases in the Veteran's complaints of back pain, but the 
examiner did opine that the service-connected knee disability 
does not result in permanent aggravation of a back disorder.  
By regulation, temporary or intermittent flare-ups during 
service of a pre- existing injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  See 38 C.F.R. § 3.306; Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).  The examiner's opinion that the Veteran's 
gait disturbance has no permanent effect on the underlying 
back disorder is unfavorable to the Veteran's claim.  The 
Veteran's lay contention does not place the evidence in 
equipoise to warrant a finding in the Veteran's favor as to 
this contention.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.


ORDER

The appeal for service connection for a low back diosder, to 
include as aggravated by a service-connected left knee 
disability, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


